Citation Nr: 1141317	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  10-02 485	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a 20 percent evaluation prior to May 18, 2009, for hemorrhoids with persistent bleeding due to anal fissure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which awarded a 20 percent evaluation for hemorrhoids with persistent bleeding due to anal fissure, effective May 18, 2009.  The Veteran has appealed the effective date assigned, arguing the 20 percent evaluation should have been granted earlier than May 18, 2009.

The Board notes that this issue had been previously characterized as a claim for an earlier effective date for the award of a 20 percent evaluation for hemorrhoids with persistent bleeding due to anal fissure.  The Board has recharacterized the issue in this decision as entitlement to a 20 percent evaluation prior to May 18, 2009, for such service-connected disability.  The reason for the recharacterization is because the Board is granting a 20 percent evaluation for a period of time during the appeal, but such period does not immediately precede the current effective date and the increased rating does not remain throughout the rest of the period. 

By characterizing the claim as entitlement to a 20 percent evaluation prior to May 18, 2009, it makes it easier to explain why the Board finds the Veteran is entitled to a 20 percent evaluation for a period of time during the appeal and why he is not entitled to a 20 percent evaluation for a period of time during the appeal.  While the Board is technically granting an earlier effective date, the higher evaluation does not remain continuous throughout the appeal.  This recharacterization has no impact on the outcome of the claim as the issue has always revolved around whether the service-connected disability was entitled to a 20 percent evaluation prior to May 18, 2009.  The same laws and regulations apply (which includes the law and regulations pertaining to effective dates) to the issue on appeal regardless of how the claim is characterized.  Therefore, the Board finds that the Veteran has not been prejudiced by its recharacterization of the issue on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed April 2005 decision, the Board denied a rating in excess of 10 percent for hemorrhoids with persistent bleeding.  

2.  Following the final April 2005 Board decision, VA first received the Veteran's claim for an increased rating for hemorrhoids on November 6, 2006.  

3.  In the June 2009 rating decision on appeal, the RO granted a 20 percent evaluation for hemorrhoids as of May 18, 2009, the date of a VA examination.  

4.  From October 3, 2006, to December 7, 2006, the evidence of record establishes that the Veteran had hemorrhoids with an anal fissure.

5.  There was no formal claim, informal claim, or written intent to file a claim for increase between the April 2005 Board decision and the November 2006 informal claim for increase.

6.  Between December 8, 2006, and May 17, 2009, there is a lack of competent and credible evidence that the Veteran had hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for hemorrhoids with persistent bleeding due to anal fissure from October 3, 2006, to December 7, 2006, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.400, 4.114, Diagnostic Code 7336 (2011). 

2.  The criteria for a 20 percent evaluation for hemorrhoids with persistent bleeding due to anal fissure from December 8, 2006, to May 17, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.400, 4.114, Diagnostic Code 7336 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  This claim for an earlier effective date stems from a claim for increase for hemorrhoids.  In a May 2009 rating decision, the RO granted a 20 percent evaluation for hemorrhoids with persistent bleeding due to anal fissure.  At an October 2009 Board hearing, the Veteran stated he was satisfied with the 20 percent evaluation and that he wanted to continue an appeal only as to entitlement to an earlier effective date for the 20 percent evaluation.  Therefore, the notice requirements of 38 U.S.C.A. § 5103(a) have been met since the Veteran's claim for increase was successfully granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board then remanded the claim for the RO to issue a statement of the case addressing the earlier-effective-date issue, which was completed in January 2010.  The RO also had sent the Veteran a VCAA letter in December 2009, wherein it informed him of the type of evidence needed to establish an earlier effective date.

As to the duty to assist, in connection with the Veteran's claim for increase, VA had obtained VA treatment records from 2007 to 2008 and provided the Veteran with two VA examinations to determine the severity of the service-connected disability.  In connection with the claim for an earlier effective date for the 20 percent rating, VA has not obtained any additional records and has not provided the Veteran with a VA examination, neither of which was warranted.  Specifically, the Veteran has not informed VA of any additional evidence that has not been obtained.  Also, the claim for an earlier effective date does not meet the statutory requirements for entitlement to a VA examination or medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); 38 C.F.R. § 3.159(c)(4)(A)-(C) (2011).  Additionally, when determining whether an increased evaluation is warranted for a prior period, such determination is usually based upon evidence that is already in the claims file.  That is the factual scenario in this case.  Again, VA provided the Veteran with two examinations in connection with his claim for an increased rating. 

The Board remanded this claim in November 2009 for VA to provide the Veteran with notice of the elements needed to establish entitlement to an earlier effective date for the 20 percent evaluation and for the agency of original jurisdiction to issue a statement of the case.  These two actions were completed in December 2009 and January 2010, respectively.  Thus, the requested actions have been completed.  

A panel decision of three Veterans Law Judges is required in this case because two Judges heard personal testimony by the Veteran in October 2009 and September 2011, and these two Judges must participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2011).  In other words, when two Board hearings have been held by different Veterans Law Judges concerning the same issue, the law requires that the Board assign a third Veterans Law Judge to decide that issue because a proceeding before the Board may be assigned either to an individual Veteran's Law Judge "or to a panel of not less than three members of the Board."  38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) recently held that the appellant also has the option of a third hearing before the third member of the panel who will decide the case.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  As this appeal will be reviewed by three Veterans Law Judges, the Board, at the September 2011 hearing, explained to the Veteran his entitlement to have a third hearing before a third Veterans Law Judge.  The Veteran indicated he wanted to waive having a hearing with third Veterans Law Judge.  See Transcript on page 2.  Thus, the Board may proceed with the decision in this case. 

The claimant was been afforded a meaningful opportunity to participate in the adjudication of the claim and has not suggested that there has been a VCAA deficiency.  Hence, the case is ready for adjudication. 

Analysis

The Veteran claims he is entitled to an earlier effective date for the award of a 20 percent evaluation for hemorrhoids with persistent bleeding due to anal fissure.  At the October 2009 hearing, the Veteran testified that he should be granted an effective date going back to 2002.  He stated he learned in 2002 that he could be potentially eligible for a 20 percent evaluation because of an anal fissure.  He stated he had a June 2003 letter from a private physician acknowledging that the Veteran had a fissure.  The Veteran explained that every time he was examined by a VA examiner, he/she would not find a fissure.  He complained that VA did not do examinations with a scope and would base the clinical findings on a digital examination only.  The Veteran stated a fissure was found in 2006 as well, but that when VA examined him, no fissure was found.  

The Veteran provided similar testimony at the September 2011 Board hearing.  The Veteran testified that the November 2004 VA examination was inadequate and that there were fissures at such examination, which should have entitled the Veteran to a 20 percent evaluation at that time.  He complained that the November 2004 examination was not done by a board certified gastroenterologist and that the examiner wrote down incorrect facts reported by the Veteran.  The Veteran testified that he had always had fissures.  He noted there was evidence in April 2002 that showed he had a fissure and felt that the effective date should go back to at least that time.  

For background purposes, service connection for chronic internal and external hemorrhoids was awarded in a March 1958 rating decision and assigned a 10 percent evaluation, effective October 19, 1957. 

The Veteran filed a claim for increase for the hemorrhoids in December 2001.  In a March 2002 rating decision, the RO continued the 10 percent evaluation.  The Veteran appealed the rating decision, and in an April 2005 decision, the Board denied an evaluation in excess of 10 percent for hemorrhoids with persistent bleeding due to anal fissure and secondary anemia.  The Veteran did not appeal that decision to the Court.

In November 2006, the Veteran submitted a new claim for increase to his Congressman, who forwarded the claim to VA and such was received on November 6, 2006, by VA.  Therefore, this is the date of the current informal claim for increase.  See 38 C.F.R. § 3.155(a).

The Veteran argues that he should be awarded an earlier effective date for the grant of a 20 percent evaluation for the service-connected hemorrhoids as he has met the criteria for that evaluation since 2002.

The Veteran's service-connected disability is rated under Diagnostic Code 7336, which addresses external and internal hemorrhoids.  In order to establish a 20 percent evaluation, the evidence must show hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.400 (2011).  Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) ; see 38 C.F.R. § 3.400.  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2011); see Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

Under 38 C.F.R. § 3.155(a) (2011), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific.  Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Under 38 C.F.R. § 3.157(b) (2011), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

After having carefully reviewed the evidence of record, the Board finds that the evidence supports the award of a 20 percent evaluation for hemorrhoids from October 3, 2006, to December 7, 2006, but the preponderance of the evidence is against a finding that the Veteran's service-connected hemorrhoids warrant a 20 percent evaluation from December 8, 2006, to May 17, 2009.  The Board will explain its reasons for these determinations below.

As to the award of a 20 percent from October 3, 3006, to December 7, 2006, at the time the Veteran submitted his November 2006 informal claim for increase, he attached a letter, dated October 3, 2006, from Dr. Gary Hills, which indicated the Veteran had undergone a colonoscopy and that there was an anal fissure found in the rectal vault.  At the December 2006 VA examination, the Veteran reported he had undergone a colonoscopy in October 2006 because of rectal bleeding at that time.  The Board finds as fact that, at time the Veteran submitted his claim for increase in November 2006, he met the criteria for a 20 percent evaluation for hemorrhoids, which contemplates hemorrhoids with anal fissures.  Specifically, the Veteran reported at the December 2006 VA examination that he had rectal bleeding in October 2006 and an anal fissure was found at that time.  Such clinical findings establish a basis to award a 20 percent evaluation.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  

Since October 3, 2006 (the date of the letter from Dr. Hills) is within one year of the Veteran's claim, the Board may grant an effective date prior to the date of claim (here, November 6, 2006), as it was factually ascertainable that the Veteran met the criteria for an increased rating within the one-year prior to the date of claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Therefore, during the period from October 3, 2006, to December 7, 2006, the evidence establishes that the service-connected hemorrhoids met the criteria for a higher evaluation and a 20 percent evaluation is granted during this time period.

The Board has reviewed the evidence to see if a formal claim, informal claim, or a written intent to file a claim was received between the April 2005 Board decision and the November 2006 informal claim, which includes reviewing the VA treatment records.  See 38 C.F.R. § 3.157(b).  However, as will be explained below, there are no documents dated between April 2005 and November 2006 that demonstrate an entitlement to an increased rating and thus do not constitute a claim for increase. 

In reviewing the evidence of record between December 8, 2006, and May 18, 2009, the Board finds that the evidence does not establish that the Veteran's hemorrhoids met the criteria for a 20 percent evaluation because of the lack of clinical evidence of persistent bleeding with secondary anemia, or an anal fissure.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  For example, when the Veteran was examined by VA on December 8, 2006, he reported the last time he had bleeding was in October 2006.  This would indicate the Veteran had no current bleeding.  The examiner reported there was no bleeding, and no anemia was noted.  The examiner also found no anal fissure.  Therefore, as of the date of the December 8, 2006, VA examination, the Veteran no longer met the criteria for a 20 percent evaluation.  

Additionally, when the Veteran was seen on December 14, 2006, the examiner stated the Veteran's hemorrhoids were not bleeding at that time.  He noted there "appear[ed] to be fissures."  See VA treatment record.  The Board does not find that such statement by the examiner was a definite finding of fissures.  The Veteran had been examined less than one week prior to this date, where no fissures were found.  The wording used by the examiner does not indicate that fissures were definitely present.  Additionally, there was a finding of no bleeding or anemia, and the Veteran did not report persistent bleeding at that time.  Therefore, the criteria required for a 20 percent evaluation were not met.  38 C.F.R. § 4.114, Diagnostic Code 7336.

When the Veteran was seen in February 2007, the examiner noted there were no active hemorrhoids and no pain or bleeding at that time.  See VA treatment record.  In July 2007, the examiner stated there were no melanotic stools, and no bright red blood per rectum.  See VA treatment record.  In September 2007, the Veteran reported recurrent bleeding in the past but that he was not actively bleeding at that time.  See VA treatment record.  Approximately two weeks later, the Veteran reported blood in his stool.  See VA treatment record.  In December 2007, the Veteran reported having rectal bleeding several weeks ago, but was now cleared.  He did not want to be examined.  See VA treatment record.  In May 2008, the Veteran underwent a colonoscopy, and no significant hemorrhoids or fissures were identified during the examination.  See VA treatment record.  Additionally, such records fail to show that the Veteran has anemia. 

Thus, the evidence prior to May 18, 2009 (the date of a VA examination) does not establish that the Veteran met the criteria to warrant a 20 percent evaluation, i.e., hemorrhoids with persistent bleeding with secondary anemia, or with anal fissures, between December 2006 and May 2009.  While the evidence during this time shows that the Veteran had bleeding here and there, there is a lack of documented evidence that the Veteran had persistent bleeding.  Moreover, there is no evidence of anemia during such time.  The evidence also fails to demonstrate the presence of an anal fissure during this time period.  38 C.F.R. § 4.114, Diagnostic Code 7336.

While the Veteran has implied he had an anal fissure this entire time, medical professionals have provided clinical findings that establish the Veteran did not have an anal fissure during this time period.  The Board accords more probative value to the clinical findings by medical professionals who actually physically examined the Veteran than the Veteran's own statements.

The Board understands that the Veteran believes he is entitled to an effective date earlier than 2005 for the 20 percent evaluation.  However, the April 2005 Board decision is final, and is a legal bar to an effective date going back prior to April 2005 for the 20 percent evaluation.  The Board finds the Veteran's allegation that the November 2004 VA examination was inadequate does not rise to the level of a claim for clear and unmistakable error in the April 2005 Board decision.  If the Veteran wants to claim that the Board committed clear and unmistakable error in the April 2005 decision, he must plead that with specificity.  38 C.F.R. § 20.1404(b) (2011).  

Accordingly, for the reasons described above, the Board finds that the evidence supports the award of a 20 percent evaluation from October 3, 2006, to December 7, 2006, but the preponderance of the evidence is against a finding that the service-connected hemorrhoids met the criteria for a 20 percent evaluation from December 8, 2006, through May 17, 2009.  The benefit-of-the-doubt rule is not for application to the latter period of time.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107. 


ORDER

A 20 percent evaluation from October 3, 2006, to December 7, 2006, for hemorrhoids with persistent bleeding due to anal fissure, subject to the controlling regulations applicable to the payment of monetary benefits.

A 20 percent evaluation between December 8, 2006, and May 18, 2009, for hemorrhoids with persistent bleeding due to anal fissure is denied.  



			
	F. JUDGE FLOWERS	TANYA A. SMITH
	               Veterans Law Judge                                Acting Veterans Law Judge
         Board of Veterans' Appeals                          Board of Veterans' Appeals



________________________________
A. JAEGER 
Acting Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


